DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Response to Amendment
	The amendment(s) filed 12/18/2020 by the Applicant is response to the previous Office action mailed 6/18/2020 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s). 

Allowable Subject Matter
The indicated allowability of claims 2-4 is withdrawn in view of the newly discovered reference(s) to US 20100063763 A1 to Rozelle.  Rejections based on the newly cited reference(s) follow.
Claims 5, 6, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 7, 9, 10, 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20100063763 A1 to Rozelle.
Regarding claim 1, Rozelle discloses a calibration device for calibrating two or more inertial sensors to a common coordinate system that defines a frame of reference for a surgical navigation system, comprising inter alia: 
a structure (support structures 140) that is machined to contain therein a plurality of recesses (spaces within each of the support structures 140, see Fig. 5) each sized and shaped to hold an inertial sensor (resonators 144, which are enclosed in the support structures and provide an electrical signal using electrodes or transducers such as 158 and 160, paragraph 0040-0043), wherein each of the plurality of recesses is spaced apart within the structure relative to each other of the plurality of recesses (see spaced apart recesses in Fig. 2); 
where each of the plurality of recesses is machined to hold an inertial sensor in a fixed position and orientation during a calibration procedure (see Fig. 5); and 

Regarding claim 7, Rozelle discloses wherein the structure holds the inertial sensors at a static position during the calibration procedure (held static as demonstrated in Fig. 5).  
Regarding claim 9, Rozelle discloses where zeroing the inertial sensors comprises zeroing an angular velocity (paragarphs 0004).
Regarding claim 11, Rozelle discloses wherein the structure is a box (Fig. 5 shows a support structure 140 that is generally boxed shape, as boxes come in many shapes and configurations).  
Regarding claim 13, Rozelle discloses wherein the box is a rectangular box (very top portion of support structure 140 is rectangular).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791